                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

JAMES MATTHEW BRADLEY, JR.,                     §
# 91558-380                                     §
                                                §
                  Movant,                       §
                                                §    SA-19-CV-486-DAE(ESC)
vs.                                             §    SA-17-CR-0649-DAE-1
                                                §
UNITED STATES OF AMERICA,                       §
            Respondent.                         §

                                            ORDER

       Pending before the Court is the pro se Motion for Appointment of Counsel [#270], filed

by James Matthew Bradley, Jr. Pretrial matters were referred to the undersigned pursuant to 28

U.S.C. § 636(b)(1).

       There is generally no constitutional right to appointment of counsel in a habeas corpus

proceeding. Wright v. West, 505 U.S. 277, 292 (1992); Murray v. Giarratano, 492 U.S. 1, 7–12

(1989); Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Lookingbill v. Cockrell, 293 F.3d 256,

269 (5th Cir. 2002); Beazley v. Johnson, 242 F.3d 248, 271 (5th Cir. 2001). In the Fifth Circuit,

appointment of counsel for indigent federal habeas corpus petitioners is mandated only “when

the interests of justice so require” because of the complexity of the legal and factual issues

presented. See Wardlaw v. Cain, 541 F.3d 275, 279 (5th Cir. 2008).

       In this case, the Respondent has not yet filed its response. Should the Court, upon review

of the Respondent’s response(s) and any records filed, determine that a hearing is necessary or

that the case is otherwise unusual or complex, it will appoint counsel on its own motion. At this

point in the proceedings, however, Bradley’s Motion for Appointment of Counsel, [#270], is

DENIED WITHOUT PREJUDICE.




                                               1
IT IS SO ORDERED.

SIGNED this 12th day of September, 2019.




                                  ELIZABETH S. ("BETSY") CHESTNEY
                                  UNITED STATES MAGISTRATE JUDGE




                                     2
